244 F.2d 781
100 U.S.App.D.C. 333
Benjamin F. JOHNSON, Appellant,v.UNITED STATES of America, Appellee.
No. 13692.
United States Court of Appeals District of Columbia Circuit.
Argued May 9, 1957.Decided May 29, 1957.

[100 U.S.App.D.C. 334] Mr. John A. Shorter, Jr., Washington, D.C., with whom Mr. Roy M. Ellis, Washington, D.C. was on the brief, for appellant.
Mr. Alfred Burka, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., Lewis Carroll and Joseph A. Lowther, Asst. U.S. Attys., were on the brief, for appellee.
Before WASHINGTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Defendant (appellant) was on trial for violations of § 3 and § 1711 of Title 18 U.S.C.  After completion of the testimony, counsel for defendant requested the trial court to charge the jury to the effect that, if the Government failed to prove each element of the offenses beyond a reasonable doubt, the jury should find the defendant not guilty.  The court failed or refused so to charge.  Nor did its instructions, as a whole, contain the substance of the request.


2
The giving of such a charge should be uniform practice.  We think that, certainly in every case where such a charge is requested, failure so to charge, directly or in substance, is reversible error.  Cf. Williams v. United States, 76 U.S.App.D.C. 299, 131 F.2d 21; McAffee v. United States, 70 App.D.C. 142, 105 F.2d 21.


3
Reversed.